DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary
In view of compact prosecution, examiner spoke with applicant’s representative Cristopher Glass on 02/15/2022, so as to discuss pending 112 (b) issues with the dependent claims 4, 38.  Examiner requested that applicant submits amendments such that issues are resolved.  Agreement was reached that examiner issue an Office Action if no response received by 02/24/2022.  Examiner did not receive any proposals as of date of this Office Action.  This Office Action contains only 112 (b) rejections for the claims 4, 38.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites “delivered to the target area of interest in no more than several half lives”.  It is not understood what is meant by this.  As discussed above the term serval half times is indefinite.  In addition, it is not understood what is meant by delivering to a target in relation to the half life.  
Claim 38 recites similar limitations and are rejected for same reasons as above.  

Allowable Subject Matter
Claims 1, 35 allowed for reasons cited below: 
Applicant arguments/ amendments filed 12/09/2021 has been considered.  Specifically see pages 5-6.  In addition to the other prior art made of record, the references cited in the attached PTO 892 have also been considered as being relevant to the application.  Examiner does not find any of the references of the record anticipating the amended independent claims nor, find it obvious to modify references of record to show all limitations as recited in these claims, including polarizing, introducing, obtaining and detecting the radioactive tracer (original claim 1), with the method for delivering the tracer, i.e. encapsulating /embedding in micro bubble /nanobubble /nanoparticle, with original claims 2-3, now incorporated into claim 1).  Examiner thus believes that the record of the prosecution as a whole makes clear the reasons for allowing a claim or claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793